Order granting plaintiff’s motion to open her default in serving complaint reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to plaintiff to renew said motion upon payment of costs within *734ten days. Plaintiff, in her application, fails to set forth any fact showing a meritorious cause of action. This was necessary to entitle plaintiff to the relief sought. (Titus v. Halsted, 209 App. Div. 66; Heischober v. Polishook, 152 id. 193; Fitzgerald Manufacturing Co. v. Alexander, 200 id. 164.) Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.